DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed December 10, 2021, with respect to amended Claims 1 and 9 have been fully considered and are persuasive. The rejection of Claims 1 and 9 has been withdrawn. 
Allowable Subject Matter
Claims 1-9, 12-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention Claims 1 and 9 is directed to a separator comprising, among additional limitations, 
wherein the separator contains a glass fiber and an organic binder, 
the separator includes a first layer that is in contact with the positive electrode, and a second layer that is in contact with the negative electrode, 
the average pore diameter of the first layer is more than 10 µm, 
the average pore diameter of the second layer is 2 µm or more.
The closest prior art is considered to be Nakagawa (JP 2013-206571, cited on the IDS dated July 21, 2020, see also EPO machine generated English translation provided with the IDS dated July 21, 2020).
Regarding Claims 1 and 9, modified Nakagawa discloses all of the limitations as set forth in the prior Office Action dated September 14, 2021.

Modified Nakagawa further discloses wherein the average pore diameter of the first layer (acid-resistant microporous resin film sheet) is preferably in the range of 20 to 80 µm ([0028]), which falls within and therefore reads on the instantly claimed range of more than 10 µm.
Moreover, modified Nakagawa discloses wherein the average pore diameter of the second layer (acid-resistant nonwoven fabric sheet) is 1 µm or less ([0035]).
Consequently modified Nakagawa does not disclose wherein the average pore diameter of the second layer is 2 µm or more. 
It would not have been obvious to one of ordinary skill in the art to form the second layer to have an average pore diameter to be 2 µm or more, as called for in the claimed invention, as modified Nakagawa desires the average pore diameter of the second layer (acid-resistant nonwoven fabric sheet) to be 1 µm or less and therefore the skilled artisan would not have been motivated to do so or have had reasonable expectation that such would form a separator that is capable of providing an electrode plate active material protection function, a good gas discharge function, and a good electrolyte solution stratification prevention function while having a good elongation.
The second closest prior art is considered to be Endo et al. (JP 2002-151034, see also EPO machine generated English translation provided with the Office Action dated September 14, 2021).
Claims 1 and 9, modified Endo discloses all of the limitations as set forth in the prior Office Action dated September 14, 2021.
Modified Endo discloses wherein the pore structure of the separator is specifically formed in order to efficiently enhances the high rate discharge performance of the lead acid battery ([0004]).
Modified Endo further discloses wherein an average pore diameter of the second layer (high packing density side) is 3 to 8 µm ([0006]), which falls within and therefore reads on the instantly claimed range of 2 µm or more.
Moreover, modified Endo discloses wherein an average pore diameter of the first layer (low packing density side) is in the range of 5 to 10 µm ([0006]).
Consequently modified Endo does not disclose wherein the average pore diameter of the first layer is more than 10 µm.
It would not have been obvious to one of ordinary skill in the art to form the first layer to have an average pore diameter to be more than 10 µm , as called for in the claimed invention, as modified Endo desires the average pore diameter of the first layer to be in the range of 5 to 10 µm and therefore the skilled artisan would not have been motivated to do so or have had reasonable expectation that such would form a separator that efficiently enhances the high rate discharge performance of the lead acid battery.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “the average pore diameter of the first layer is more than 10 µm and the average pore diameter of the second layer is 2 µm or more” in combination with all of the other claim limitations taken as a whole. 
Claims 2-8, 12-13, and 15-17 are dependent on Claims 1 and 9 and therefore are allowable for the reasons set forth above.
Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Sugiyama et al. (US PGPub 2013/0101887) teaches a lead acid storage battery ([0001], [0008]) comprising:
a separator, wherein the separator contains a glass fiber ([0024]),
the separator includes a first layer (see a first thin-fiber layer A) that is in contact with a positive electrode, and a second layer (see a second thin-fiber layer A) that is in contact with a negative electrode ([0024]-[0026]),
the average pore diameter of the second layer (see a second thin-fiber layer A) is 3.5 µm or less ([0024]), which falls within and therefore reads on the instantly claimed range of 2 µm or more.
However, Sugiyama teaches wherein the average pore diameter of the first layer (see a first thin-fiber layer A) is 3.5 µm or less ([0024]), which falls outside the instantly claimed range of 10 µm or more.
Thus, Sugiyama does not disclose, teach, suggest, or render obvious wherein the average pore diameter of the first layer is more than 10 µm and the average pore diameter of the second layer is 2 µm or more, as called for in the claimed invention. 
	Zucker et al. (US PGPub 2003/0054233) teaches in Fig. 1 a lead acid storage battery ([0002]) comprising:

	wherein the separator (1) contains a glass fiber and an organic binder ([0028], [0040]), 
	wherein the separator (1) includes a first layer (2, fibrous layer) that is in contact with the positive electrode (5), and a second layer (3, support layer) that is in contact with the negative electrode (4) ([0027]),
	an average pore diameter of the first layer (2) is in the range of 3 µm to 15 µm ([0033]), which overlaps with the instantly claimed range of more than 10 µm, 
	and the average pore diameter of the second layer (3) is less than 1 µm ([0041]), which falls outside the instantly claimed range of 2 µm or more.
	Zucker further teaches wherein the second layer (3) may further comprise openings having a size in the range of 1 mm or more [0054]), which falls within and therefore reads on the instantly claimed range of 2 µm or more.
	However, the Examiner notes that while the openings read on a pore diameter, they do not read on an average pore diameter.
	For example, see Example 1 in [0063]-[0067] of Zucker, wherein the second layer (3) comprises an average pore diameter of 0.1 µm ([0063]) and a plurality of openings having a diameter of 11 mm ([0063]).
	The Examiner notes that while a plurality of openings are present in the second layer (3) ([0064]), Zucker desires the average pore diameter to be 0.1 µm ([0063]) and therefore it is unreasonable to interpret the average pore diameter to be 11 mm.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 2, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 7, 2022